El Juez Asociado Se. Aldeey,
emitió la opinión del tri-, bnnal.
• Se trata en este caso de nna apelación interpuesta contra xésolnción que denegó el pago de ciertas partidas consignadas -en un memorándum de costas, posteriores a la sentencia.
Interpuesta demanda por Agustín Alonso Sobrino contra Francisco Maymí Izquierdo en cobro de cuatro mil pesos, desistió el actor de su reclamación a lo que accedió la corte de distrito imponiéndole las costas. Entonces presentó el demandado un memorándum de costas que fué aprobado por la corte inferior y, apelada por el demandante esta resolu-ción, fué luego desestimada esa apelación por esta Corte Su-prema, después de lo cual el demandado presentó nuevo memorándum de costas comprensivo de cinco partidas, dos de ellas por costas de la secretaría, otra por notificación del memorándum y las dos restantes, cada una por $25, .por hono-rarios del abogado del demandado devengados en la vista impugnando el primer memorándum de costas y en otra impugnando la reconsideración que solicitó el demandante de la orden que aprobó el primer memorándum de costas.
*35El segundo memorándum a que venimos refiriéndonos, fué impugnado por indebido, y resuelto por la corte inferior en 23 de marzo de 1912, aprobándolo sólo en cuanto a las costas en él reclamadas y denegando las partidas de honorarios de. abogado. Esta resolución fia sido apelada únicamente por el demandado y, por tanto, la sola cuestión que tenemos que resolver , abora es si el juez de la corte inferior cometió o nó error al negar el pago de esas dos partidas por honorarios de abogados, ascendentes ambas a cincuenta pesos.
Sostiene el demandado apelante que tiene derecho a que el demandante le pague esas dos partidas de honorarios de su abogado, porque tanto la sentencia como la resolución que denegó la reconsideración pedida por el demandante, le con-denó en las costas.
Dejando a un lado otros motivos que no son de resolver en este momento, ya que la apelación ha sido establecida úni-camente por el demandado, diremos que, si el demandante debe pagar el segundo memorándum de costas, no pueden incluirse en él las partidas rechazadas por honorarios de abogado, ya que su pago no fué especialmente impuesto por la corte, la que sólo le condenó en costas.
Ya hemos resuelto en el caso de Veve v. El Municipio de Fajardo, 18 D. P. R., 764, que la palabra costas, que es la empleada en este caso por la corte inferior, se refiere sólo a los derechos e indemnizaciones que consistan en cantidades fijas e inalterables, determinadas anticipadamente por las. leyes, reglamentos o aranceles, y no a honorarios de abogados ni a desembolsos. Si, pues, el demandante no fué específi-camente condenado al pago de honorarios de abogados, no erró la corte inferior al decidir en su resolución apelada que las dos partidas por ese concepto reclamadas por el deman-dado, quedaran excluidas de su memorándum y debe ser’ confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.